                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:15-CR-00121-RJC-DSC
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 LUIS ORDONEZ-VEGA                          )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A) as amended by the First Step Act of 2018 and for appointment of

counsel. (Doc. No. 1256).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier. There is no right to counsel in § 3582(c) proceedings. United States v.

Legree, 205 F.3d 724, 729-30 (4th Cir. 2000).

         The defendant states he sent an email to a unit manager requesting a

recommendation for a sentence reduction from the warden on June 5, 2021, and

then filed the instant motion 11 days later on June 16, 2021. (Doc. No. 1256: Motion
at 5). Accordingly, the Court may not consider his motion for compassionate

release. United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020) (defendant

required to exhaust remedies with warden before filing motion with court).

       IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release and appointment of counsel, (Doc. No. 1256), is DENIED

without prejudice.

       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: July 2, 2021




                                           2
